Case 2:18-cv-01600-MKB-JO Document 129 Filed 08/05/19 Page 1 of 2 PagelD #: 1319

Moritt Hock
& Hamroffi:

ATTORNEYS AT LAW

Michael Cardello

Partner

Direct Dial: (516) 873-2000

Email: meardello@moritthock.com

 

August 5, 2019

Via ECF

The Honorable James Orenstein

United States District Court — Eastern District of New York
225 Cadman Plaza East, Courtroom 11D

Brooklyn, New York 11201

Re: Stevens Baldo & Lighty, PLLC v. Delluniversita et al.
Case Number 2:18-cv-01600-MKB-JO

Dear Magistrate Judge Orenstein:

My firm, Moritt Hock & Hamroff LLP, was retained today to represent Defendants Paul
A. Delluniversita and Kelly Walsh (“Certain Defendants”) in the above-referenced action
(“Action”). I spoke with Kenneth G. Walsh, Esq., counsel for Plaintiff Stevens Baldo & Lighty,
PLLC’s (“Plaintiff”), at length this morning concerning the status of the Action. The
conversation was very productive. Given my firm’s recent retention, Mr. Walsh consented to my
below request to the Court for additional time to get up to speed on the Action as well as to
explore the prospect of settlement. Mr. Walsh agreed to allow until mid-September for us to
understand the facts and claims set forth in the Action so that my firm can properly counsel
Certain Defendants.

The reason for the request for additional time is that not only will we need to learn about

the Action but we will also need to review relevant facts in both Albert P. Malvino,

- Representative of the Estate of Bonnie Pereida, Deceased v. Paul A. Delluniversita, et al., in the

United States District Court for the Southern District of Texas, No. 2:12-cv-401, and in Albert P.

Malvino v. Paul A. Delluniversita, in the New York State Court, Suffolk County, Index No.

601594/2018. In addition, we will need to talk and meet with Certain Defendants’ prior counsel

to effectuate an efficient transition of the representation. Upon a preliminary review of the

Docket of the Action, we have a number of questions concerning Certain Defendants’ prior legal

representation in this Action which can only be answered by a thorough review of the Action and
communication with prior counsel.

 

. 400 Garden City Plaza, Garden City, New York 11530 | P: 516.873.2000 | F: 516.873.2010 | www.moritthock.com
Case 2:18-cv-01600-MKB-JO Document 129 Filed 08/05/19 Page 2 of 2 PagelD #: 1320

(2m Moritt Hock
e S& Hamroffiue

ATTORNEYS AT LAW

Honorable James Orenstein
August 5, 2019
Page 2

We therefore respectfully request, with Plaintiff's consent, that the Court permit Certain
Defendants until September 13, 2019 to accomplish these tasks as well as extend the other
existing deadlines accordingly. In addition, Certain Defendants agree to extend the deadline for
joinder of additional parties and amendment of pleadings through September 13, 2019.

Pursuant to Section I(A) of Your Honor’s Individual Practice Rules, before filing this
letter, I filed a Notice of Appearance and registered to receive ECF notifications about this
Action. Additionally, pursuant to Sections I(B), I(C), and II(B), I have electronically filed this
letter and have neither sent a courtesy copy by facsimile nor email to Your Honor. I understand,
pursuant to Section II(C), the parties are not permitted to call chambers to request the above-
identified relief. However, if Your Honor would find it advantageous, I will make myself
available to participate in a conference call to discuss further.

I thank the Court for its time.and consideration to the matter

 

 

cc: Kenneth G. Walsh, Esq, Counsel for Plaintitt (via ECF and email at

kwalsh@kgwalshlegal.com)

Anthony J. Delluniversita, Defendant pro se (via Regular Mail at 56 Easton Avenue, North
Babylon, NY 11703)

Anthony Paul Delluniversita, Defendant pro se (2 W Main Street, Suite Se3, Bay Shore, NY
11706)

Gail A. Delluniversita, Defendant pro se (via Regular Mail at 56 Easton Avenue, North
Babylon, NY 11703)

Trustee Gail A. Delluniversita, Defendant pro se (via Regular Mail at 56 Easton Avenue,
North Babylon, NY 11703) ,

1995586v3
